328 – 550 Burrard Street Vancouver, BCV6C 2B5 P: 604-630-1399 F: 604-484-4710 MAG Silver Corp. December 17, 2008 For Immediate Release NR#08-26 MAG Silver Provides Corporate Update Vancouver, B.C MAG Silver Corp. (TSX:MAG) (NYSE-A:MVG) (“MAG”) provides the following as an update to recent company activities. MAG has approved an exploration budget of approximately CDN$17.0M for 2009.These monies are earmarked for the drilling of almost 30,000 metres on five MAG-owned properties in Mexico.Diamond drilling is expected to continue on the “Jose Manto” at Cinco de Mayo where MAG is outlining a new and potentially significant sulphide silver/lead/zinc carbonate replacement discovery.Drilling is also planned to commence in early 2009 at Sierra Ramirez/El Pavo, Lagartos SE and Salemex. Drilling at Juanicipio is expected to continue at roughly the same level as this year (25,000 metres).Relying on the same experienced team that discovered the Juanicipio Vein, MAG will aggressively continue to pursue high priority targets. Presently MAG has two drills operating at Cinco de Mayo and one drill at each of Lagartos SE and Lorena.At Juanicipio, four drills in total are operating.Two drills are operating on the Valdecañas Vein completing the 100 metre by 100 metre grid pattern and two drills are operating on the Juanicipio Vein, located one kilometre south of the Valdecañas Vein.These holes are testing for deeper intersections on the western extension of the earlier high grade intercepts. To the end of November approximately CDN$55.0M remains in the treasury. Separately, MAG has informed Fresnillo plc that, without prejudice to any of MAG's rights and interests, MAG has created an independent committee that is proceeding to identify and retain an independent valuator to prepare a valuation of MAG as required under applicable securities legislation.Under these rules, the valuation will be prepared at Fresnillo's cost.MAG continues to evaluate a number of strategic alternatives and no action is required by shareholders at this time. Qualified Person: Dan MacInnis, P.Geo., has acted as the qualified person as defined in National Instrument 43-101 for this disclosure and supervised and verified the preparation of the technical information in this release. Mr. MacInnis is not independent as he is the President, CEO and a director of MAG Silver Corp. About MAG Silver Corp. (www.magsilver.com ) MAG is focused on district scale projects located within the Mexican Silver Belt. Our mission is to become one of the premier companies in the silver mining industry.
